DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, and 9-20 are pending.
Claims 2, 8, and 21 are cancelled.

Response to Arguments
Applicant’s arguments have been fully considered but they are moot in light of a new ground of rejection.  See discussion below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Norbert et al. (US 20170265774 A1, September 21, 2017) (hereinafter “Norbert”).
Regarding claim 1, Norbert teaches a computer-implemented medical method of automatically determining an orientation of a medical instrument base in relation to a robotic system (e.g., Figs. 14A, B and associated text), the method comprising the following steps: acquiring first movement data associated with a movement of the robotic system relative to a first reference (e.g., 118, Figs. 1, 2; 612, Fig. 6; 908, 918, Figs 14A, B); acquiring second movement data associated with a movement of a marker device relative to a second reference (e.g., 908, 918, Figs 14A, B; 1018, Fig. 15A, B); wherein the marker device is attached to the medical instrument base, wherein the medical instrument base is movably attached to the robotic system, comparing the first and second movement data and determining a comparison result, and using the comparison result for determining the orientation of the medical instrument base in relation to the robotic system.  See Figs. 1, 2, 14A, 14B, 15A, 15B and associated text.  See also [0045]-[0047], [0107] (“When using an external 3D tracking system 100, 300, 600 to track a full rigid body array of three or more markers attached to a robot's end effector 112 (for example, as depicted in FIGS. 13A and 13B), it is possible to directly track or to calculate the 3D position of every section of the robot 102 in the coordinate system of the cameras 200, 326. The geometric orientations of joints relative to the tracker are known by design, and the linear or angular positions of joints are known from encoders for each motor of the robot 102, fully defining the 3D positions of all of the moving parts from the end effector 112 to the base 116. Similarly, if a tracker were mounted on the base 106 of the robot 102 (not shown), it is likewise possible to track or calculate the 3D position of every section of the robot 102 from base 106 to end effector 112 based on known joint geometry and joint positions from each motor's encoder.”); [0108] (“In some situations, it may be desirable to track the positions of all segments of the robot 102 from fewer than three markers 118 rigidly attached to the end effector 112. Specifically, if a tool 608 is introduced into the guide tube 114, it may be desirable to track full rigid body motion of the robot 902 with only one additional marker 118 being tracked.”). 
Note that Norbert teaches combined use of trackers and/or encoders, for some or all locations on a medical instrument, to determine the orientation and movements of every part of the instrument.  See, e.g., [0107] (“The geometric orientations of joints relative to the tracker are known by design, and the linear or angular positions of joints are known from encoders for each motor of the robot 102, fully defining the 3D positions of all of the moving parts from the end effector 112 to the base 116. Similarly, if a tracker were mounted on the base 106 of the robot 102 (not shown), it is likewise possible to track or calculate the 3D position of every section of the robot 102 from base 106 to end effector 112 based on known joint geometry and joint positions from each motor's encoder.”); [0108] (“In some situations, it may be desirable to track the positions of all segments of the robot 102 from fewer than three markers 118 rigidly attached to the end effector 112. Specifically, if a tool 608 is introduced into the guide tube 114, it may be desirable to track full rigid body motion of the robot 902 with only one additional marker 118 being tracked.”); [0116] (“During robot movement, if the positions of the tool markers 804 (while the tool 608 is in the guide tube 1014) and the position of the single marker 1018 are detected from the tracking system, and angles/linear positions of each joint are known from encoders, then position and orientation of any section of the robot can be determined.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Norbert such that the invention further comprises wherein the step of acquiring first movement data comprises recording at least an initial position and a final position of the robotic system, wherein the step of acquiring second movement data comprises recording at least an initial position and a final position of the marker device, and the method comprising the following steps: determining a relative movement of the robotic system from its initial to its final position, determining a relative movement of the medical instrument base from its initial to its final position, and wherein the step of comparing the first and second movement data comprises comparing the relative movement of the robotic system with the relative movement of the medical instrument base (e.g., [0118], [0120]-[0122]; Fig. 16 and associated text); and wherein the acquisition of the first movement data associated with the movement of the robotic system is not based on tracking a marker positioned at a housing of the robotic system (as recited in claim 1) in order to simplify the system and make it more efficient.
Regarding claims 3-4, 6-7, 9-14 and 16, as discussed above, Norbert teaches a computer-implemented medical method of automatically determining an orientation of a medical instrument base in relation to a robotic system, wherein the first movement data are acquired from an encoder of the robotic system as encoder data (e.g., [0107], [0116]-[0119]) (as recited in claim 3); wherein the encoder data are measured in a first coordinate system, wherein the second movement data associated with the movement of the marker device are measured in a second coordinate system (e.g., [0111]-[0113]) (as recited in claim 4); wherein the first reference is a base of the robot system, wherein the marker device is embodied as a marker array (e.g., 908) used in combination with an optical tracking system, and wherein the second reference is a either a second marker array or a reference of the optical tracking system (as recited in claim 6); the method comprising the following steps: using the determined orientation of the medical instrument base in relation to the robotic system for controlling the robotic system to align the medical instrument base to a target trajectory, or to provide positioning assistance for a mechatronic arm of the robotic system (e.g., [0118], [0120]-[0122]; Fig. 16 and associated text) (as recited in claim 7); wherein the medical instrument base is movable relative to the robotic system in n degrees of freedom (e.g., [0045], [0109], [0111], [0144]) the method further comprising the step: setting constraints for the step of determining the orientation of the medical instrument base, wherein said constraints are associated with said n degrees of freedom (as recited in claim 9); wherein the movable attachment of the medical instrument base at the robotic system is configured for allowing a fixation of the medical instrument base at the robotic system at two or more discrete positions only (as recited in claim 10); the method further comprising the steps comparing a result of the determination of the orientation of the medical instrument base with previously stored possible results based on said discrete positions, and rounding the determined result to one of the stored possible results which is closest to said result of the determination. (as recited in claim 11); wherein the medical instrument base is embodied as either a guiding tube  (e.g., 606, Fig. 6; [0071]) configured for receiving a surgical instrument or as an instrument shaft of a surgical instrument (as recited in claim 12); wherein the guiding tube is configured as a cylindrical tube (e.g., [0071]) which is received by a cylindrical receiving section of the robotic system, and wherein the guiding tube is rotatable around a common cylindrical axis of the receiving section and the guiding tube, and wherein the guiding tube can be fixed relative to the receiving section at a plurality of discrete rotational positions only (e.g., [0097]-[0100]) (as recited in claim 13); wherein the first movement data are acquired from at least one position sensor and/or motor control of the robotic system, and wherein the second movement data are acquired from an additional tracking system for tracking the medical instrument base by means of the marker device (as recited in claim 14); wherein the first movement data are measured in a first coordinate system (construed as, e.g., robot, camera, or tracking marker coordinate systems), wherein the second movement data are measured in a second coordinate system (construed as, e.g., robot, camera, or tracking marker coordinate systems), and the method comprising the following step transferring the first and second movement data into the same coordinate system using an assumed relationship (e.g., [0119]) and comparing the determined orientation with the assumed relationship thereby deducing the actual orientation (as recited in claim 16).
Regarding claims 5 and 15, Norbert does not expressly teach wherein the robotic system is actuator-less, or wherein the medical instrument base is movably attached to the robotic system with a ball joint which can be freely rotated in three spatial dimensions.  Official Notice is given that actuator-less robotic system and ball joints are well-known and widely-used.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Norbert to arrive at the limitations recited by the claims at issue in order to satisfy the design requirements of particular applications. 
Regarding claim 17, Norbert does not expressly teach the recited limitations.  However, Norbert teaches validation of pose determination. See, e.g., [0109], [0117].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by such that the method comprising the following steps: comparing the first movement data with a robotic minimum threshold regarding the amount of movement of the robotic system and quantifying the first movement data as significant if the comparison reveals that the first movement data are above the minimum threshold, determining that the first and second movement data are consistent based on at least one predefined consistency criterion, and determining that the first and second movement data are suitable for the orientation determination (as recited in claim 17) in order to ensure consistency.   
Regarding claims 18-20, as discussed above, Norbert teaches a program which, when running on a computer or when loaded onto a computer, causes the computer to perform the method steps of the method according to claim 1; and/or a program storage medium on which the program is stored; and/or a computer comprising at least one processor and a memory and/or the program storage medium, wherein the program is running on the computer or loaded into the memory of the computer; and/or a signal wave or a digital signal wave, carrying information which represents the program; and/or a data stream which is representative of the program (as recited in claim 18); a robot control system, which is configured for carrying out the method of claim 1 (as recited in claim 119); the robot control system according to claim 19, wherein the robot control system is configured for carrying out the following steps: automatically detecting a start signal, wherein the start signal is detected by the robot control system when: a coarse manual positioning of the robotic system has occurred, a movement of the robotic system and/or the medical instrument especially for the determination of the orientation is initiated, a movement that is initiated for referencing position sensors or other necessary steps during the set-up of the robotic system has occurred, or a movement has occurred that is initiated to drive to a desired target thereby guessing the orientation of the marker device by using a default orientation or the last known orientation (as recited in claim 20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SCOTT LUAN/Primary Examiner, Art Unit 3792